DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 Oct 2021 has been entered.
Claims 1-8, 14, 21-24, 26-28, and 62-63 are pending in the application.  Claims 1 and 62 are currently amended.  Applicant’s amendment to the Claims have overcome each and every 35 U.S.C. 112 rejection previously set forth in the Final Office Action mailed 03 May 2021.
Response to Arguments
Applicant's arguments filed 04 Oct 2021 have been fully considered but they are not fully persuasive.
Examiner notes agreement was reached during the interview conducted 27 Jul 2021 that the language of amended claim 1 would overcome the prior rejection based upon McPhee (U.S. Pub. 2002/0129815). It has previously been established that McPhee fails to teach or suggest more than one particular water out detection method. Thus, the prior 35 U.S.C. 102(a)(1) rejection is withdrawn.

Thus, applicant is again encouraged to consider defining in claim 1 a plurality of “independently selectable” water out detection methods as the secondary water out determination of Fig. 8 in Barker is not selectable without having previously conducted the primary water out detection method of Fig. 6.
Drawings
The drawings are objected to because Fig. 2 appears to require an arrow between steps 2003 and 2004.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: steps 2003-2012 of Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 21-23, and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over McPhee (U.S. Pub. 2002/0129815) in view of Barker et al. (U.S. Pub. 2013/0104886).
Regarding claim 1, McPhee discloses a respiratory assistance system (Fig. 5; ¶0113) for humidifying a flow of gases, the respiratory assistance system comprising: a heater (#9; ¶0113) configured to provide heat to a quantity of water held in a humidification chamber (#4; ¶0113); a flow sensor (#19; ¶0116); a temperature sensor (#18; ¶0116) configured to sense a temperature of the gases proximal to an outlet of the or ¶¶0164-0173 – thermal conductivity variations at differing flow rates) based on at least one of a temperature of the heater (¶¶0163-0173), 
McPhee fails to disclose selecting the at least one water out detection method from a plurality of water out detection methods.
Barker teaches a humidification system (Figs. 2a-4) comprising a water out detection process (Fig. 1) comprising a primary, passive water out determination method (Fig. 6; ¶¶0071-0087) which leads to a secondary, active water out detection method (Fig. 8; ¶¶0088-0093). Barker teaches two water out detection methods as providing the benefit of using a secondary water out determination to confirm whether the first water out determination was accurate (¶¶0088-0090).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in McPhee the at 
Regarding claim 2, McPhee teaches the invention as modified above and further teaches the operational state is dependent on the flow rate (¶0164) in relation to a flow rate threshold. The flow rate threshold may be considered in relation to the discussion in ¶¶0155-0157 of a separate mode where there is no or insufficient flow detected.
Regarding claim 3, McPhee teaches the invention as modified above and further teaches the flow sensor detects the flow rate (¶0121), the flow sensor proximal an inlet or the outlet (Fig. 5; ¶0149) of the humidification chamber.
Regarding claim 21, McPhee teaches the invention as modified above and Barker as incorporated therein further teaches the at least one water out detection method comprising a passive water out detection method (Fig. 6; ¶¶0071-0087), an active water out detection method (Fig. 8; ¶¶0088-0093), and the passive water out detection method in conjunction with the active water out detection method (¶¶0088-0090). The phrase “passive water out detection method” is understood from the instant specification as referring to a method which does not require a change in power supplied to the heater while the phrase “active water out detection method” is understood from the instant specification as referring to a method which does require a change in power supplied to the heater. It is noted that the claim is not read as requiring the active water out detection method to ever be performed independently of the passive water out detection method.
Regarding claim 22, McPhee teaches the invention as modified above and further teaches the passive water out detection method comprising: calculating an estimated water level (¶0163 – thermal conductivity as a surrogate estimate of water level); comparing the estimated water level to a threshold (¶¶0164-0173); and determining a water out condition when the estimated water level is less than the threshold (¶0164).
Regarding claim 23, McPhee teaches the invention as modified above and further teaches the estimated water level comprising a ratio of an amount of power 
Regarding claim 26, McPhee teaches the invention as modified above and Barker as incorporated therein further teaches the active water out detection method (e.g. Fig. 8; ¶0091) comprising: controlling the temperature of the heater to a baseline (Fig. 8 prior to #802); supplying an amount of power to the heater until a target is achieved (Fig. 8 #802; ¶0091); monitoring the heater temperature until a maximum is reached (¶0091); comparing the maximum heater temperature to a threshold (¶0091 – 125 degrees Celsius); and determining a positive test result when the maximum heater temperature is greater than the threshold (Fig. 8; ¶0091).
Regarding claim 27, McPhee teaches the invention as modified above and Barker as incorporated therein further teaches the passive water out detection method in conjunction with the active water out detection method comprising: determining a water out condition through the passive water out detection method (¶¶0071-0087); and confirming the water out condition through the active water out detect method if the passive water out detection method provided a positive outcome (¶¶0088-0090).
Regarding claim 28, McPhee teaches the invention as modified above and further teaches the therapy mode relating to a mode value received by the controller and/or the therapy mode selected by a user (Fig. 5). The therapy mode selected by the user may be considered to comprise the elements selected for use in the system of Fig. 5 together with a turning on of the system and any further input made by means of switch 20 (¶0117).
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McPhee (U.S. Pub. 2002/0129815) in view of Barker et al. (U.S. Pub. 2013/0104886) and further in view of Poormand (U.S. Pub. 2016/0256659).
Regarding claim 4, McPhee teaches the invention as modified above but fails to teach a user interface configured to permit a person to select the therapy mode from a predetermined list of therapy modes, wherein the predetermined list comprises an invasive mode, a non-invasive mode, and a high flow, unsealed mode, and wherein the high flow, unsealed mode comprises a high flow rate through unsealed interface.
Poormand teaches a humidification system (Fig. 1) comprising a user interface (e.g. Figs. 2C, 3 & 4A; ¶¶0055-0056, 0061) configured to permit a person to select a therapy mode from a predetermined list of therapy modes (e.g. ¶0055), wherein the predetermined list comprises an invasive mode (¶¶0055-0056), a non-invasive mode (¶¶0055, 0061). While Poormand does not explicitly teach differentiating the user interface to allow selection of a high flow, unsealed mode, Poormand does teach that non-invasive airway devices are known to be differentially used with CPAP and high flow therapies (¶0003). And one having ordinary skill in the art would have recognized that nasal cannulae (¶0049) are generally nonsealing in design, particularly when applied as the primary patient interface means for high flow therapy. It thus would have been prima facie obvious to one having ordinary skill in the art to have further allowed a selection in Poormand of whether non-invasive delivery is to be provided as CPAP or high flow therapy. Poormand teaches a user interface allowing patient interface selection as providing the benefit of signaling to a controller, in response to user input, 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in the modified McPhee a user interface configured to permit a person to select the therapy mode from a predetermined list of therapy modes, wherein the predetermined list comprises an invasive mode, a non-invasive mode, and a high flow, unsealed mode, and wherein the high flow, unsealed mode comprises a high flow rate through unsealed interface in order to provide the benefit of signaling to a controller, in response to user input, how to most accurately provide therapy in response to interchangeable system design in view of Poormand. It is noted that the “or” statement in claim 1 in relation to the determination of the operational state only requires one item of the “or” statement and thus the particular selection of the therapy mode in the instant claim is not required to be used in the determination of the operational state.
Regarding claim 5, McPhee teaches the invention as modified above and Poormand as incorporated therein further teaches the therapy mode comprises a plurality of set points (e.g. Figs. 3E & 4B; ¶¶0058, 0061).
Regarding claim 6, McPhee teaches the invention as modified above and Poormand as incorporated therein further teaches or the invasive mode comprising a set point of 37 degrees Celsius (Fig. .
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over McPhee (U.S. Pub. 2002/0129815) in view of Barker et al. (U.S. Pub. 2013/0104886) and further in view of Sinai (U.S. Pub. 2005/0223244).
Regarding claim 24, McPhee teaches the invention as modified above and further teaches the power supplied to the heater is determined by a heater plate power sensor (¶¶0135, 0163; claim 83).
McPhee as modified fails to teach the heater plate power sensor comprises a PMIC.
Sinai teaches a device for reducing power consumption comprising a PMIC (¶¶0014, 0021) which performs sensing a measurement of a current or a power level supplied by PMIC 205 to electronic components (¶¶0023, 0032). Sinai teaches a PMIC as providing the benefit of providing electronic components with one or more preset levels of operating voltage which helps to reduce power consumption based upon controlled delivery of power in response to current status of the electronic components (¶0001, 0003, 0025, 0032).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in the modified McPhee the heater plate power sensor comprises a PMIC in order to provide the benefit of providing electronic components with one or more preset levels of operating voltage which helps to reduce power consumption based upon controlled delivery of power in response to current status of the electronic components in view of Sinani.
Claim(s) 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over McPhee (U.S. Pub. 2002/0129815) in view of Barker et al. (U.S. Pub. 2013/0104886) and further in view of Klenner et al. (U.S. Pub. 2015/0096560).
Regarding claim 62, McPhee teaches the invention as modified above and further teaches the humidification chamber (Fig. 5 #4), wherein the humidification chamber is adapted to hold the quantity of water (Fig. 5), the humidification chamber having an inlet (#3) and the outlet (#12) to allow gases to pass through the humidification chamber.
McPhee as modified fails to teach the flow sensor is positioned on the humidification chamber.
Klenner teaches a humidification system (Fig. 1) comprising a humidification chamber (Figs. 1-2 #104), the humidification chamber having an inlet (#110) and an outlet (#112) to allow gases to pass through the humidification chamber, and a flow sensor (¶0048) is positioned on the humidification chamber. Klenner teaches a flow sensor as preferably positioned on the chamber inlet and/or the chamber outlet to directly sense the flow rate of gases entering and leaving the humidification chamber (¶0048). KIenner further teaches this arrangement as providing both mechanical and electrical connection of the flow sensor to a heater base (¶0049).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated and/or substituted in the modified McPhee the flow sensor is positioned on the humidification chamber in order to provide the benefit of directly sense the flow rate of gases entering and leaving the humidification chamber while also providing both mechanical and electrical connection of the flow sensor to a heater base in view of Klenner. It is noted that the claim is not read as precluding the flow sensor from being multiple flow sensors and thus the .
Allowable Subject Matter
Claims 7-8, 14, and 63 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7, the claim remains allowable over the prior art for the same reasons as discussed in the preceding Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785